Citation Nr: 1215942	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  The Veteran died in June 2007.  The appellant is the widow of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

VA's duty to notify under the Veterans Claim Assistance Act of 2000 (VCAA) requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim. When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not received proper VCAA notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007) (decided in July 2007).  The Hupp decision provides, in part, that VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime when adjudicating a claim for DIC.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, among other things, a statement of the conditions (if any) for which a Veteran was service-connected at the time of his or her death.  Hupp, 21 Vet. App. at 352-53. 

In sum, the holding in Hupp, at 352-53, was that 38 U.S.C.A. § 5103(a) notice for a DIC claim under 38 U.S.C.A. § 1310 must include: 

1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected.  

In addition, the content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, of probative value of any assertion made in the claimant's application for benefits, the letter should be "tailored," and must respond to the particulars of the application submitted. 

Here, the appellant was provided with VCAA notice by RO letter of September 2007.  However, she was not provided notice that is compliant with Hupp.  Thus, a remand is required.  

Accordingly, the case is REMANDED for the following action: 

1.  Send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, Id.  The notice letter should be sufficiently "tailored," and must respond to the particulars of the application submitted, as required by the Court in Hupp, Id.  Allow the appellant the appropriate amount of time to respond.  

2.  Then review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the appellant and her representative a supplemental SOC (SSOC) and afford them an applicable opportunity to respond. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


